Case 5:19-cv-12694-JEL-MJH ECF No. 28 filed 10/29/20   PageID.131   Page 1 of 4




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


IN RE:
Earl Diamond,
                                        Case No. 19-12694
                        Debtor,
                                        Judith E. Levy
_______________________________/        United States District Judge

Earl Diamond,                           Bankruptcy Case No. 19-31316
                                        Hon. Joel D. Applebaum
                       Appellant,
v.

Genesee County Land Bank,

                        Appellee.

________________________________/


ORDER DISMISSING CASE FOR INSUFFICIENT RECORD ON
                     APPEAL

     On September 13, 2019, Debtor/Appellant Earl Diamond appealed

United States Bankruptcy Judge Joel D. Applebaum’s order titled “Order

Denying Debtor’s Motion to Set Aside Order Vacating Interim Order

Granting Debtor’s Motion to Impose Automatic Stay and Lifting

Automatic Stay.” (ECF No. 1.) Judge Applebaum’s order denied
Case 5:19-cv-12694-JEL-MJH ECF No. 28 filed 10/29/20                       PageID.132       Page 2 of 4




Appellant’s motion for reasons set forth on the record during a September

4, 2019 hearing in bankruptcy court. (Id.)

        On September 15, 2020, the Court ordered Appellant to provide a

supplemented record on appeal by October 19, 2020, because the October

15, 2019 record consisted solely of Appellant’s Statement of Issues and

did not even include a record of the underlying bankruptcy judge’s order

being appealed. (ECF No. 3.) Because neither the existing record, nor the

parties’ responses or Appellant’s subsequent motions,1 provide any basis

for evaluating this appeal, the Court warned that failure to “submit a

complete record on appeal, including a transcript of the September 4,

2019 hearing before Judge Applebaum . . . will result in a dismissal of

this case.” (ECF No. 27, PageID.129.)

        An insufficient bankruptcy record on appeal is grounds to dismiss

the case. Conn Aire, Inc. v. J.C. Leasing, 878 F.2d 1436 (Table), at *2 (6th

Cir. July 13, 1989). However, courts should not “dismiss an appeal for

insufficient designation [unless] the omission arose from negligence or




        1“Motion to have Appellee Genesee County Landbank state their legal fees and costs to litigate
case,” (ECF No. 8), “Motion for appellee to maintain 3115 Dale Ave, Flint MI 48506, have it brought
up to code, and not to sell, destroy or dispose of property until final judgment,” (ECF No. 12), “Objection
to dismiss case and non-hearing motion not to dismiss case,” (ECF No. 15), “Motion for Summary
Judgment,” (ECF No. 18), and “Request for relief.” (ECF No. 26.)
                                                    2
Case 5:19-cv-12694-JEL-MJH ECF No. 28 filed 10/29/20   PageID.133   Page 3 of 4




indifference of appellant and, where good faith is shown . . . the court, in

order to avoid injustice, may, on a proper suggestion or its own motion,

direct that the omission be corrected by a supplemental transcript.” Id.

(citing Island Creek Coal Co. v. Local Union No. 1827, 568 F.2d 7 (6th

Cir. 1977)).

     The Court gave Appellant a month—until October 19, 2020—to

supplement the record on appeal. (ECF No. 27.) As of October 28, 2019,

the Court has not received an updated record or any other

communication. While the Court was unwilling to infer negligence or

indifference on the part of Appellant at the time of its September 15

Order, the Court now makes that finding of indifference. Accordingly,

this case is DISMISSED. Conn Aire, Inc., 878 F.2d at *2.

     IT IS SO ORDERED.

Dated: October 29, 2020                  s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge


                     CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on October 29, 2020.

                                     3
Case 5:19-cv-12694-JEL-MJH ECF No. 28 filed 10/29/20   PageID.134   Page 4 of 4




                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager




                                     4
